UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/17 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus High Yield Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Fund SEMIANNUAL REPORT June 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Forward Foreign Currency Exchange Contracts 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 28 Information About the Renewal of the Fund’s Investment Management Agreement 40 FOR MORE INFORMATION Back Cover Dreyfus High Yield Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus High Yield Fund, covering the six-month period from January 1, 2017 through June 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets generally rallied over the first half of 2017 as corporate earnings grew and global economic conditions improved. While the rally was relatively broad-based, U.S. stock market leadership shifted toward larger, growth-oriented companies and away from smaller, economically sensitive companies that had been expected to benefit from a new presidential administration’s stimulative policy proposals. International stocks fared particularly well amid more positive economic data from Europe and the emerging markets. In the bond market, despite short-term interest-rate hikes from the Federal Reserve Board, yields of longer-term U.S. government securities moderated somewhat and prices rose when it became clear that major tax and fiscal reforms would take time and political capital to enact. The markets’ strong performance has been supported by solid underlying fundamentals, most notably rising corporate profits, a robust labor market, and muted inflation. While we currently expect these favorable conditions to persist over the second half of the year, we remain watchful for economic and political risks that could derail the rallies. As always, we encourage you to discuss the risks and opportunities of today’s investment environment with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation July 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2017 through June 30, 2017, as provided by Chris Barris and Kevin Cronk, Portfolio Managers Market and Fund Performance Overview For the six-month period ended June 30, 2017, Dreyfus High Yield Fund’s Class A shares produced a total return of 4.39%, Class C shares returned 4.01%, and Class I shares returned 4.52%. 1 In comparison, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”), the fund’s benchmark, achieved a total return of 4.90% over the same period. 2 High yield bonds produced positive returns during the reporting period in a generally constructive economic environment. The fund lagged its benchmark, mainly due to a modestly short average duration. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. At least 80% of the fund’s assets are invested in fixed-income securities that are rated below investment grade (“high yield” or “junk” bonds) or are the unrated equivalent as determined by Dreyfus. In choosing securities, the fund’s portfolio managers seek to capture the higher yields offered by junk bonds, while managing credit risk and the volatility caused by interest-rate movements. The fund’s investment process involves a “top-down” approach to security selection. The fund looks at a variety of factors when assessing a potential investment, including the state of the industry or sector, the company’s financial strength, and the company’s management. The fund also looks for companies that are under-leveraged, have positive free cash flow, and are self-financing. The fund may, but is not required to, use certain derivatives, such as options, futures, options on futures (including those relating to securities, foreign currencies, indices and interest rates), forward contracts, and swap agreements (including interest-rate and credit-default swap agreements). The fund also may invest in collateralized debt obligations (CDOs). To enhance current income, the fund may engage in a series of purchase and sale contracts or forward roll transactions in which the fund sells a mortgage-related security. The fund may also make forward commitments in which it agrees to buy or sell a security in the future at a price agreed upon today. Changing Monetary Policies Influenced Bond Markets The first half of 2017 was characterized by a shift in the monetary policies of central banks in major markets, including the Federal Reserve Board (the “Fed”). Robust labor markets and evidence of stronger economic growth prompted a gradual move away from the aggressively accommodative monetary policy of the past few years. The Fed twice raised its target for the overnight federal funds rate during the reporting period. However, longer-term U.S. interest rates moderated in the wake of a spike during the final weeks of 2016 as investors came to realize that the new presidential administration’s stimulative policy proposals would take time and political capital to enact. As a result, yield differences narrowed along the U.S. market’s maturity spectrum. Meanwhile, high yield bonds generally produced higher returns than their higher-quality counterparts in an environment of growing corporate earnings. CCC-rated bonds typically produced higher returns than B- or BB-rated bonds, leading to narrower spreads along the high yield market’s credit-quality range. The health care sector fared well in light of stalled legislation to repeal and replace the Affordable Care Act, and the banking sector benefited from reduced regulatory burdens. In contrast, energy companies struggled with declining oil and gas prices. 3 DISCUSSION OF FUND PERFORMANCE (continued) Interest-Rate and Allocation Strategies Weighed on Results Although the fund participated to a substantial degree in the Index’s positive total return over the first half of the year, relative performance was undermined to a degree when a relatively short average duration prevented the fund from fully capturing the benefits of falling long-term interest rates. In addition, our sector-allocation strategy proved relatively ineffective, primarily due to underweighted exposure to the rallying health care sector. However, allocation shortfalls among health care companies were more than offset by the positive impact of our security selection strategy in the sector. The fund achieved better relative results in other areas. Underweighted positions in retailers and energy companies helped to cushion the impact of highly challenging business conditions for both industry groups. Overweighted exposure to and strong security selections among financial institutions and packaging companies helped boost the fund’s participation in their gains. While our security selection strategy produced positive results overall, it proved less successful in the energy and transportation sectors. Positioned for Economic and Earnings Growth We remain sanguine regarding the prospects for high yield bonds. As of midyear, market fundamentals appear strong, supported by rising corporate earnings, robust labor markets, strengthening housing markets, and solid consumer and business confidence. Technical factors also appear to remain positive, as indicated by low default rates and relatively high credit ratings for newly issued high yield securities. While valuations have become richer, they remain supported by underlying fundamental and technical strength. In this generally constructive environment, we have maintained overweighted exposure to packaging companies and banks that seem likely to continue to benefit from current economic and political trends. We also have emphasized cable television companies in anticipation of higher levels of mergers-and-acquisitions activity. Conversely, we have identified relatively few opportunities among retailers and landline telecommunication services providers that are struggling with competition from online sellers and wireless carriers, respectively. We also have avoided highly leveraged energy companies that cannot maintain profitability when oil prices are low. In our view, these strategies position the fund well for the second half of 2017. July 17, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. The risks of an investment in a collateralized debt obligation (CDO) depend largely on the type of the collateral and the tranche of the CDO in which the fund invests. CDO tranches can experience substantial losses due to actual defaults, increased sensitivity to defaults due to collateral default, market anticipation of defaults, as well as aversion to CDO securities as an asset class. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The BofA Merrill Lynch U.S. High Yield Master II Constrained Index contains all securities in the BofA Merrill Lynch U.S. High Yield Index but caps issuer exposure at 2%. Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. Issuers that exceed the limit are reduced to 2% and the face value of each of their bonds is adjusted on a pro-rata basis. Similarly, the face values of bonds of all other issuers that fall below the 2% cap are increased on a pro-rata basis. In the event there are fewer than 50 issuers in the index, each is equally weighted and the face values of their respective bonds are increased or decreased on a pro-rata basis. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Fund from January 1, 2017 to June 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2017 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2017 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C and .70% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period) 5 STATEMENT OF INVESTMENTS June 30, 2017 (Unaudited) Bonds and Notes - 90.6% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Aerospace/Defense - .5% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,310,000 b 1,413,163 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 2,285,000 b 2,376,400 Engility, Gtd. Notes 8.88 9/1/24 2,205,000 2,403,450 Automotive - 1.4% American Axle & Manufacturing, Gtd. Notes 6.25 4/1/25 585,000 b,c 571,838 Aston Martin Capital Holding, Sr. Scd. Notes 6.50 4/15/22 2,950,000 b,c 3,079,062 Gates Global, Gtd. Notes 6.00 7/15/22 6,600,000 b 6,649,500 IHO Verwaltungs, Sr. Scd. Bonds 4.50 9/15/23 1,480,000 b 1,505,900 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 5,465,000 b 5,806,562 Banking - 2.5% Ally Financial, Gtd. Notes 4.75 9/10/18 2,885,000 2,971,550 Ally Financial, Gtd. Notes 7.50 9/15/20 2,685,000 3,047,475 Ally Financial, Gtd. Notes 8.00 11/1/31 2,627,000 3,231,210 Ally Financial, Sr. Unscd. Notes 4.63 5/19/22 1,650,000 c 1,720,125 Ally Financial, Sub. Notes 5.75 11/20/25 2,645,000 c 2,793,781 Bank of America, Jr. Sub. Notes, Ser. AA 6.10 12/29/49 3,520,000 d 3,828,352 Citigroup, Jr. Sub. Bonds 5.95 12/29/49 3,560,000 d 3,791,400 Jerrold Finco, Sr. Scd. Bonds GBP 6.13 1/15/24 2,400,000 3,179,195 JPMorgan Chase & Co., Jr. Sub. Notes, Ser. X 6.10 12/31/49 5,610,000 d 6,093,862 Building Materials - 2.6% American Builders & Contractors Supply, Sr. Unscd. Notes 5.75 12/15/23 3,490,000 b 3,699,400 FBM Finance, Sr. Scd. Notes 8.25 8/15/21 6,555,000 b 7,054,819 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 d 3,355,020 HD Supply, Gtd. Notes 5.75 4/15/24 2,110,000 b 2,247,150 Louisiana-Pacific, Gtd. Notes 4.88 9/15/24 4,515,000 4,622,231 Ply Gem Industries, Gtd. Notes 6.50 2/1/22 1,500,000 1,571,880 6 Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Building Materials - 2.6% (continued) RSI Home Products, Scd. Notes 6.50 3/15/23 4,030,000 b 4,261,725 Summit Materials, Gtd. Notes 8.50 4/15/22 455,000 516,425 Summit Materials, Gtd. Notes 6.13 7/15/23 4,205,000 4,425,762 Cable & Satellite - 5.8% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 2,865,000 b 3,187,312 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 5,425,000 b 5,769,162 Altice Finco, Gtd. Notes 7.63 2/15/25 3,745,000 b,c 4,011,831 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 4,150,000 c 4,632,437 CCO Holdings, Sr. Unscd. Notes 5.75 9/1/23 4,235,000 4,425,575 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 3,390,000 b 3,627,300 CCO Holdings, Sr. Unscd. Notes 5.38 5/1/25 2,015,000 b 2,151,013 CCO Holdings, Sr. Unscd. Notes 5.75 2/15/26 2,705,000 b 2,901,113 CCO Holdings, Sr. Unscd. Notes 5.50 5/1/26 2,945,000 b 3,132,744 CSC Holdings, Sr. Unscd. Notes 6.75 11/15/21 2,450,000 2,719,500 CSC Holdings, Sr. Unscd. Notes 10.13 1/15/23 3,655,000 b 4,248,937 DISH DBS, Gtd. Notes 6.75 6/1/21 1,135,000 1,262,688 DISH DBS, Gtd. Notes 5.88 7/15/22 6,470,000 6,971,425 DISH DBS, Gtd. Notes 7.75 7/1/26 2,525,000 2,998,438 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 1,330,000 c 1,331,995 Intelsat Jackson Holdings, Gtd. Notes 7.50 4/1/21 3,000,000 2,782,500 Intelsat Jackson Holdings, Sr. Unscd. Notes 9.75 7/15/25 3,170,000 b 3,173,962 Midcontinent Communications/Midcontinent Finance, Gtd. Notes 6.88 8/15/23 3,490,000 b 3,777,925 Radiate Holdco, Sr. Unscd. Notes 6.63 2/15/25 4,660,000 b,c 4,671,650 Virgin Media Finance, Gtd. Notes 6.00 10/15/24 1,330,000 b 1,414,788 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 2,178,589 b 2,222,161 Chemicals - 4.3% Chemours, Gtd. Notes 7.00 5/15/25 5,660,000 c 6,197,700 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Chemicals - 4.3% (continued) Chemours, Gtd. Notes 5.38 5/15/27 950,000 976,125 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 1,408,000 b 1,444,960 Consolidated Energy Finance, Sr. Unscd. Notes 6.88 6/15/25 4,100,000 b,c 4,233,250 CVR Partners, Scd. Notes 9.25 6/15/23 4,575,000 b,c 4,803,750 Hexion, Sr. Scd. Notes 6.63 4/15/20 3,445,000 3,160,787 Hexion, Sr. Scd. Notes 10.38 2/1/22 2,695,000 b,c 2,681,525 INEOS Group Holdings, Gtd. Notes 5.63 8/1/24 9,139,000 b,c 9,447,441 Kraton Polymers, Gtd. Notes 10.50 4/15/23 880,000 b 1,020,800 Kraton Polymers, Gtd. Notes 7.00 4/15/25 6,615,000 b 6,978,825 Platform Specialty Products, Sr. Unscd. Notes 10.38 5/1/21 2,125,000 b 2,356,094 Trinseo Materials Operating, Sr. Unscd. Notes 6.75 5/1/22 3,000,000 b 3,187,500 Tronox Finance, Gtd. Notes 6.38 8/15/20 3,690,000 3,708,450 Univar, Gtd. Notes 6.75 7/15/23 2,275,000 b 2,383,063 Construction Machinery - 1.1% Ahern Rentals, Scd. Notes 7.38 5/15/23 3,750,000 b 3,093,750 BlueLine Rental Finance, Scd. Notes 9.25 3/15/24 3,145,000 b 3,278,662 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 2,555,000 2,669,975 United Rentals North America, Gtd. Notes 6.13 6/15/23 3,960,000 4,133,250 Consumer Cyclical Services - 2.4% CoreCivic, Gtd. Notes 5.00 10/15/22 2,441,000 2,550,845 GEO Group, Gtd. Notes 6.00 4/15/26 3,959,000 4,127,257 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 8,100,000 b 8,822,196 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 6,079,000 b 6,534,925 West, Gtd. Notes 5.38 7/15/22 7,524,000 b 7,618,050 Consumer Products - 1.0% Kronos Acquisition Holdings, Gtd. Notes 9.00 8/15/23 5,485,000 b 5,485,000 Prestige Brands, Gtd. Notes 6.38 3/1/24 2,975,000 b,c 3,194,406 8 Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Consumer Products - 1.0% (continued) Tempur Sealy International, Gtd. Notes 5.63 10/15/23 2,610,000 2,720,925 Tempur Sealy International, Gtd. Notes 5.50 6/15/26 610,000 621,438 Diversified Manufacturing - 1.1% ATS Automation Tooling Systems, Gtd. Notes 6.50 6/15/23 3,547,000 b 3,706,615 EnPro Industries, Gtd. Notes 5.88 9/15/22 4,345,000 b 4,551,387 Griffon, Gtd. Notes 5.25 3/1/22 5,280,000 5,398,800 Electric - 2.1% AES, Sr. Unscd. Notes 5.50 3/15/24 880,000 920,700 AES, Sr. Unscd. Notes 6.00 5/15/26 2,445,000 2,628,375 Calpine, Sr. Unscd. Notes 5.38 1/15/23 2,105,000 c 2,060,269 Covanta Holding, Sr. Unscd. Notes 5.88 3/1/24 7,240,000 7,077,100 Dynegy, Gtd. Notes 7.63 11/1/24 2,630,000 c 2,564,250 Enviva Partners, Gtd. Notes 8.50 11/1/21 4,655,000 b 4,986,669 NRG Energy, Gtd. Notes 7.88 5/15/21 1,718,000 1,782,425 NRG Energy, Gtd. Notes 6.63 3/15/23 2,220,000 c 2,292,150 NRG Energy, Gtd. Notes 6.63 1/15/27 1,980,000 1,992,375 Energy - 11.5% Alta Mesa Holdings, Gtd. Notes 7.88 12/15/24 3,950,000 b 3,999,375 Antero Resources, Gtd. Notes 5.13 12/1/22 4,265,000 4,295,623 Antero Resources, Gtd. Notes 5.63 6/1/23 1,160,000 1,180,300 Archrock Partners, Gtd. Notes 6.00 4/1/21 740,000 725,200 Archrock Partners, Gtd. Notes 6.00 10/1/22 4,025,000 c 3,924,375 California Resources, Scd. Notes 8.00 12/15/22 795,000 b 505,819 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 4,420,000 4,513,925 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 725,000 c 701,438 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 7.00 6/30/24 2,840,000 3,180,800 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.88 3/31/25 4,110,000 4,397,700 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Energy - 11.5% (continued) Chesapeake Energy, Gtd. Notes 8.00 6/15/27 1,805,000 b,c 1,775,669 Chesapeake Energy, Scd. Notes 8.00 12/15/22 987,000 b 1,047,454 Chesapeake Energy, Sr. Unscd. Notes 8.00 1/15/25 3,345,000 b,c 3,324,094 Continental Resources, Gtd. Notes 4.50 4/15/23 4,925,000 4,715,687 Continental Resources, Gtd. Notes 3.80 6/1/24 1,800,000 c 1,657,116 Crestwood Midstream Partners, Gtd. Notes 5.75 4/1/25 4,510,000 b,c 4,510,000 CVR Refining, Gtd. Notes 6.50 11/1/22 6,238,000 6,315,975 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 3,005,000 3,373,112 EP Energy, Scd. Notes 8.00 2/15/25 1,920,000 b 1,440,000 Extraction Oil & Gas Holdings, Gtd. Notes 7.88 7/15/21 5,800,000 b 5,988,500 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 2,980,000 2,920,400 Genesis Energy, Gtd. Bonds 5.63 6/15/24 3,370,000 3,209,925 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,548,850 Genesis Energy, Gtd. Notes 6.75 8/1/22 350,000 352,625 Gulfport Energy, Gtd. Notes 6.00 10/15/24 3,350,000 b 3,274,625 Gulfport Energy, Gtd. Notes 6.38 5/15/25 2,290,000 b 2,264,238 Matador Resources, Gtd. Notes 6.88 4/15/23 6,310,000 6,578,175 Noble Holding International, Gtd. Notes 7.75 1/15/24 4,680,000 c 3,717,371 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 4,375,000 c 4,265,625 Parsley Energy, Gtd. Notes 6.25 6/1/24 2,100,000 b 2,215,500 Parsley Energy, Gtd. Notes 5.38 1/15/25 1,330,000 b 1,346,625 PDC Energy, Gtd. Notes 6.13 9/15/24 4,940,000 b 5,038,800 Precision Drilling, Gtd. Notes 7.75 12/15/23 1,835,000 b 1,816,650 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 3,145,000 c 3,042,787 Rose Rock Midstream, Gtd. Notes 5.63 11/15/23 2,565,000 2,449,575 RSP Permian, Gtd. Notes 6.63 10/1/22 2,912,000 3,035,760 RSP Permian, Gtd. Notes 5.25 1/15/25 2,215,000 b 2,228,844 Sanchez Energy, Gtd. Notes 7.75 6/15/21 3,715,000 c 3,380,650 10 Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Energy - 11.5% (continued) Sanchez Energy, Gtd. Notes 6.13 1/15/23 4,730,000 c 3,807,650 Summit Midstream Holdings, Gtd. Notes 5.75 4/15/25 3,820,000 3,858,200 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 869,000 1,012,385 The Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 3,705,000 3,825,412 Trinidad Drilling, Sr. Unscd. Notes 6.63 2/15/25 5,695,000 b,c 5,424,487 Unit, Gtd. Notes 6.63 5/15/21 5,615,000 5,404,437 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 2,825,000 c 2,669,625 Environmental - 1.0% Advanced Disposal Services, Gtd. Notes 5.63 11/15/24 7,765,000 b 8,017,362 FGL Environmental, Sr. Unscd. Notes 5.63 5/1/22 1,480,000 b 1,520,700 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,735,000 b 2,987,988 Finance Companies - 8.0% Aircastle, Sr. Unscd. Notes 5.50 2/15/22 3,536,000 3,871,920 Aircastle, Sr. Unscd. Notes 5.00 4/1/23 1,630,000 1,744,100 Alpine Finance, Sr. Unscd. Notes 6.88 8/1/25 2,695,000 b 2,748,900 Amigo, Sr. Scd. Notes GBP 7.63 1/15/24 4,170,000 b 5,658,595 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 5,305,000 5,729,400 Cyrusone, Gtd. Notes 5.00 3/15/24 2,915,000 b 3,009,738 Garfunkelux Holdco 2, Scd. Bonds GBP 11.00 11/1/23 1,775,000 2,569,344 Garfunkelux Holdco 3, Sr. Scd. Notes GBP 8.50 11/1/22 1,895,000 2,649,256 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 7,755,000 b 7,784,081 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,125,000 b 1,175,625 Icahn Enterprises, Gtd. Notes 6.00 8/1/20 2,725,000 2,810,156 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,230,000 3,322,862 Icahn Enterprises, Gtd. Notes 6.25 2/1/22 825,000 862,125 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 3,750,000 b 3,883,594 Ladder Capital Finance Holdings, Gtd. Notes 5.88 8/1/21 535,000 b 549,044 Ladder Capital Finance Holdings, Sr. Unscd. Notes 5.25 3/15/22 7,900,000 b 8,137,000 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Finance Companies - 8.0% (continued) Orchestra Borrower, Scd. Notes 6.75 6/15/22 6,005,000 b 6,202,564 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 10,170,000 b 10,647,990 Park Aerospace Holdings, Sr. Unscd. Notes 5.25 8/15/22 1,380,000 b 1,447,717 Quicken Loans, Gtd. Notes 5.75 5/1/25 5,380,000 b 5,581,750 USIS Merger Sub, Sr. Unscd. Notes 6.88 5/1/25 8,705,000 b 8,879,100 Venator Finance, Gtd. Notes 5.75 7/15/25 3,285,000 b 3,326,062 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 6,515,000 b 6,303,262 Food and Beverage - .9% Post Holdings, Gtd. Notes 5.50 3/1/25 6,450,000 b 6,667,687 Post Holdings, Gtd. Notes 5.00 8/15/26 950,000 b 950,000 US Foods, Gtd. Notes 5.88 6/15/24 3,310,000 b 3,450,675 Gaming - 2.7% Boyd Gaming, Gtd. Notes 6.38 4/1/26 4,330,000 4,692,637 Eagle II Acquisition, Gtd. Notes 6.00 4/1/25 1,375,000 b 1,462,656 Eldorado Resorts, Gtd. Notes 7.00 8/1/23 2,217,000 c 2,405,445 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 3,960,000 b 4,346,100 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 1,575,000 b 1,736,438 MGM Growth Properties Operating Partnership, Gtd. Notes 5.63 5/1/24 4,090,000 4,478,550 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,377,000 5,148,446 Scientific Games International, Gtd. Notes 10.00 12/1/22 7,800,000 8,580,000 Health Care - 5.3% Change Healthcare Holdings, Sr. Unscd. Notes 5.75 3/1/25 4,660,000 b 4,770,675 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,245,000 c 1,255,894 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 715,000 c 627,413 CHS/Community Health Systems, Sr. Scd. Notes 6.25 3/31/23 4,670,000 4,838,587 DaVita, Gtd. Notes 5.00 5/1/25 5,060,000 5,085,300 HCA, Gtd. Notes 7.50 2/15/22 6,310,000 7,280,162 12 Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Health Care - 5.3% (continued) HCA, Gtd. Notes 5.88 5/1/23 1,880,000 2,051,550 HCA, Sr. Scd. Notes 5.00 3/15/24 4,765,000 5,056,856 HCA Healthcare, Sr. Unscd. Notes 6.25 2/15/21 3,200,000 3,504,000 HealthSouth, Gtd. Notes 5.75 11/1/24 2,915,000 3,003,908 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 2,405,000 2,377,944 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 1,240,000 c 1,308,200 MPH Acquisition Holdings, Gtd. Notes 7.13 6/1/24 6,249,000 b 6,678,619 Synlab Unsecured Bondco, Sr. Unscd. Bonds EUR 8.25 7/1/23 2,820,000 3,603,850 Tenet Healthcare, Sr. Unscd. Notes 8.00 8/1/20 955,000 968,131 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 4,470,000 4,760,550 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 7,880,000 c 7,899,700 Home Construction - 2.3% Ashton Woods, Sr. Unscd. Notes 6.88 2/15/21 2,983,000 b 3,057,575 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 2,680,000 b 2,773,800 Brookfield Residential Properties, Gtd. Notes 6.38 5/15/25 3,160,000 b,c 3,286,400 Mattamy Group, Sr. Unscd. Notes 6.88 12/15/23 5,940,000 b 6,095,925 Taylor Morrison Communities, Gtd. Notes 5.88 4/15/23 3,080,000 b 3,303,300 TRI Pointe Holdings, Gtd. Notes 5.88 6/15/24 3,610,000 3,826,600 William Lyon Homes, Gtd. Notes 5.88 1/31/25 6,050,000 6,246,625 Industrial Services - 1.9% AECOM, Gtd. Notes 5.75 10/15/22 3,172,000 3,334,565 Brand Energy & Infrastructure Services, Sr. Unscd. Notes 8.50 7/15/25 4,360,000 b 4,523,500 Hillman Group, Gtd. Notes 6.38 7/15/22 5,100,000 b 4,921,500 Hilton Grand Vacations Borrower, Gtd. Notes 6.13 12/1/24 2,515,000 b 2,750,781 Tutor Perini, Gtd. Notes 6.88 5/1/25 2,745,000 b 2,895,975 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 4,817,925 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Insurance - .3% CNO Financial Group, Sr. Unscd. Notes 5.25 5/30/25 3,544,000 Media Entertainment - 3.8% AMC Entertainment Holdings, Gtd. Notes 5.75 6/15/25 3,020,000 3,148,350 AMC Networks, Gtd. Notes 5.00 4/1/24 6,071,000 6,230,364 CBS Radio, Gtd. Notes 7.25 11/1/24 2,965,000 b,c 3,068,775 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,640,000 2,726,328 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 3,705,000 b 4,056,975 Gray Television, Gtd. Notes 5.13 10/15/24 1,840,000 b 1,863,000 Gray Television, Gtd. Notes 5.88 7/15/26 1,970,000 b 2,014,325 Lions Gate Entertainment, Gtd. Notes 5.88 11/1/24 4,665,000 b 4,933,237 National CineMedia, Sr. Unscd. Notes 5.75 8/15/26 2,760,000 2,691,000 Netflix, Sr. Unscd. Bonds 5.88 2/15/25 680,000 754,800 Netflix, Sr. Unscd. Notes 5.75 3/1/24 1,765,000 1,930,469 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 4,840,000 b 4,979,150 Sirius XM Radio, Sr. Unscd. Notes 5.00 8/1/27 3,160,000 b 3,199,500 Townsquare Media, Gtd. Notes 6.50 4/1/23 5,539,000 b,c 5,601,314 Metals and Mining - 4.6% AK Steel, Gtd. Notes 7.63 10/1/21 1,630,000 c 1,703,872 AK Steel, Gtd. Notes 7.00 3/15/27 4,825,000 c 5,005,937 Alcoa Nederland Holding, Gtd. Notes 6.75 9/30/24 740,000 b 806,600 Alcoa Nederland Holding, Gtd. Notes 7.00 9/30/26 555,000 b 611,888 ArcelorMittal, Sr. Unscd. Notes 7.75 10/15/39 735,000 d 827,794 Constellium, Sr. Unscd. Notes 6.63 3/1/25 3,925,000 b,c 3,768,000 First Quantum Minerals, Gtd. Notes 7.25 4/1/23 3,735,000 b 3,678,975 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 1,315,000 1,229,525 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 3,420,000 2,966,166 Grinding Media, Sr. Scd. Notes 7.38 12/15/23 4,869,000 b 5,307,210 Hudbay Minerals, Gtd. Notes 7.25 1/15/23 1,815,000 b 1,880,794 14 Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Metals and Mining - 4.6% (continued) Hudbay Minerals, Gtd. Notes 7.63 1/15/25 4,360,000 b 4,588,900 Murray Energy, Scd. Notes 11.25 4/15/21 5,190,000 b 3,944,400 Novelis, Gtd. Notes 6.25 8/15/24 2,625,000 b 2,762,813 Novelis, Gtd. Notes 5.88 9/30/26 2,030,000 b 2,095,975 Peabody Energy, Sr. Scd. Notes 6.00 3/31/22 4,985,000 b 4,966,306 Peabody Energy, Sr. Scd. Notes 6.38 3/31/25 1,990,000 b 1,967,613 Teck Resources, Gtd. Notes 4.75 1/15/22 2,498,000 2,597,920 Teck Resources, Gtd. Notes 3.75 2/1/23 1,910,000 c 1,867,025 Teck Resources, Gtd. Notes 6.25 7/15/41 4,105,000 4,279,462 Packaging - 4.1% ARD Finance, Sr. Scd. Notes 7.13 9/15/23 8,320,000 8,901,568 Ardagh Packaging Finance, Gtd. Notes 7.25 5/15/24 3,650,000 b 4,005,875 Ardagh Packaging Finance, Gtd. Notes 6.00 2/15/25 4,460,000 b 4,694,150 Bway Holding, Sr. Unscd. Notes 7.25 4/15/25 8,220,000 b 8,363,850 Horizon Parent Holdings, Sr. Scd. Bonds EUR 8.25 2/15/22 5,470,000 b 6,556,047 Reynolds Group Issuer, Gtd. Notes 7.00 7/15/24 6,370,000 b 6,845,138 Reynolds Group Issuer, Sr. Scd. Notes 5.13 7/15/23 3,000,000 b 3,120,000 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 7,535,000 b 7,911,750 Paper - .5% Mercer International, Sr. Unscd. Notes 7.75 12/1/22 4,883,000 5,255,329 Mercer International, Sr. Unscd. Notes 6.50 2/1/24 790,000 b 826,885 Pharmaceuticals - 2.5% Eagle Holding, Sr. Unscd. Notes 7.63 5/15/22 5,615,000 b 5,790,469 Jaguar Holding II, Gtd. Notes 6.38 8/1/23 2,460,000 b 2,598,375 Patheon Holdings I, Gtd. Notes 7.50 2/1/22 4,890,000 b 5,198,681 Valeant Pharmaceuticals International, Gtd. Notes 7.00 10/1/20 2,035,000 b 2,012,106 Valeant Pharmaceuticals International, Gtd. Notes 6.38 10/15/20 4,575,000 b,c 4,454,906 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Pharmaceuticals - 2.5% (continued) Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 1,365,000 b,c 1,327,463 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/21 1,460,000 b 1,394,300 Valeant Pharmaceuticals International, Gtd. Notes 5.88 5/15/23 3,110,000 b 2,682,375 Valeant Pharmaceuticals International, Gtd. Notes 6.13 4/15/25 3,175,000 b,c 2,698,750 Valeant Pharmaceuticals International, Sr. Scd. Notes 7.00 3/15/24 3,015,000 b 3,177,056 Retailers - 1.2% Albertsons, Gtd. Notes 6.63 6/15/24 1,175,000 b 1,169,125 Dollar Tree, Gtd. Notes 5.75 3/1/23 4,070,000 4,309,112 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 4,730,000 b 4,765,475 First Quality Finance, Gtd. Notes 5.00 7/1/25 3,645,000 b 3,727,012 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 954,000 949,230 Technology - 6.2% BMC Software Finance, Sr. Unscd. Notes 8.13 7/15/21 3,160,000 b 3,287,411 CDW, Gtd. Notes 5.50 12/1/24 3,335,000 3,623,678 CDW, Gtd. Notes 5.00 9/1/25 2,185,000 2,277,863 CommScope Technologies, Gtd. Notes 6.00 6/15/25 5,045,000 b 5,410,762 Dell International, Gtd. Notes 5.88 6/15/21 1,800,000 b 1,890,000 Dell International, Gtd. Notes 7.13 6/15/24 2,165,000 b,c 2,381,028 Dell International, Sr. Scd. Notes 6.02 6/15/26 4,440,000 b 4,899,509 Exela Finance, Sr. Scd. Notes 10.00 7/15/23 4,125,000 b 4,083,750 First Data, Gtd. Notes 7.00 12/1/23 2,655,000 b 2,840,850 First Data, Sr. Scd. Notes 5.38 8/15/23 5,455,000 b 5,714,112 First Data, Sr. Scd. Notes 5.00 1/15/24 2,865,000 b 2,957,196 Genesys Telecommunications Laboratories, Gtd. Notes 10.00 11/30/24 5,620,000 b 6,329,525 Infor Software Parent, Gtd. Notes 7.13 5/1/21 4,895,000 b 5,066,325 Infor US, Gtd. Notes 6.50 5/15/22 3,800,000 3,952,000 Rackspace Hosting, Gtd. Notes 8.63 11/15/24 4,785,000 b,c 5,107,987 RP Crown Parent, Sr. Scd. Notes 7.38 10/15/24 5,610,000 b 5,848,425 16 Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Technology - 6.2% (continued) Sabre Global, Sr. Scd. Notes 5.38 4/15/23 2,670,000 b 2,796,825 Sophia Finance, Sr. Unscd. Notes 9.00 9/30/23 1,780,000 b 1,860,100 Tempo Acquisition, Sr. Unscd. Notes 6.75 6/1/25 6,120,000 b 6,273,000 Transportation Services - .7% XPO Logistics, Gtd. Notes 6.50 6/15/22 3,040,000 b,c 3,207,200 XPO Logistics, Gtd. Notes 6.13 9/1/23 5,350,000 b 5,590,750 Wireless Communications - 5.8% Altice, Gtd. Notes 7.75 5/15/22 4,200,000 b 4,462,500 Altice, Gtd. Notes 7.63 2/15/25 5,205,000 b,c 5,745,019 Digicel, Gtd. Notes 6.75 3/1/23 3,275,000 b 3,091,862 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 2,705,000 b 2,539,048 SFR Group, Sr. Scd. Bonds 6.00 5/15/22 3,040,000 b 3,184,400 SFR Group, Sr. Scd. Bonds 6.25 5/15/24 5,465,000 b 5,792,900 SFR Group, Sr. Scd. Notes 7.38 5/1/26 6,105,000 b 6,646,819 Sprint, Gtd. Notes 7.25 9/15/21 1,735,000 1,932,356 Sprint, Gtd. Notes 7.88 9/15/23 4,515,000 5,203,537 Sprint, Gtd. Notes 7.63 2/15/25 1,165,000 c 1,344,119 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,680,000 2,985,708 Sprint Capital, Gtd. Notes 8.75 3/15/32 1,505,000 1,900,063 Sprint Communications, Gtd. Notes 7.00 3/1/20 3,870,000 b 4,257,000 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 3,425,000 3,776,062 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 2,075,000 2,666,375 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 4,080,000 4,365,600 T-Mobile USA, Gtd. Bonds 6.50 1/15/24 1,070,000 1,152,925 T-Mobile USA, Gtd. Bonds 6.50 1/15/26 1,125,000 1,244,531 T-Mobile USA, Gtd. Notes 6.00 4/15/24 4,610,000 4,944,225 T-Mobile USA, Gtd. Notes 6.38 3/1/25 1,630,000 1,766,513 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 90.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Wireless Communications - 5.8% (continued) T-Mobile USA, Gtd. Notes 5.13 4/15/25 1,895,000 1,994,488 Wireline Communications - 2.5% CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 1,108,000 1,197,338 CenturyLink, Sr. Unscd. Notes, Ser. Y 7.50 4/1/24 1,960,000 c 2,151,100 Cincinnati Bell, Gtd. Notes 7.00 7/15/24 4,230,000 b 4,431,771 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 1,710,000 1,635,188 Frontier Communications, Sr. Unscd. Notes 7.13 1/15/23 1,005,000 841,688 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 1,605,000 1,496,663 Level 3 Financing, Gtd. Notes 5.38 1/15/24 3,800,000 3,975,750 Level 3 Financing, Gtd. Notes 5.25 3/15/26 3,605,000 3,749,597 Qwest, Sr. Unscd. Notes 6.75 12/1/21 2,025,000 2,241,993 Sable International Finance, Gtd. Notes 6.88 8/1/22 6,455,000 b 7,003,675 Uniti Group, Gtd. Notes 8.25 10/15/23 545,000 564,075 Uniti Group, Gtd. Notes 7.13 12/15/24 1,755,000 b 1,744,031 Total Bonds and Notes (cost $1,080,273,856) Floating Rate Loan Interests - 2.9% Consumer Cyclical Services - .2% Capital Automotive, Initial Tranche B Term Loan (Second Lien) 7.29 3/21/25 2,580,000 d Consumer Products - .2% Serta Simmons Bedding, Second Lien Initial Term Loan 9.18 10/21/24 2,765,000 d Finance Companies - .6% Asurion, Second Lien Term Loan 8.68 2/19/21 3,345,000 d 3,365,906 Asurion Lonestar Intermediate Super Holdings, Term Loan 10.21 8/10/21 3,308,334 d 3,416,897 Media Entertainment - .3% Global Eagle Entertainment, Initial Term Loan 8.30 12/22/22 3,498,000 d Metals and Mining - .4% Dynacast International, First Lien Tranche B-1 Term Loan 4.80 1/28/22 2,798,528 d 2,813,402 18 Floating Rate Loan Interests - 2.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Metals and Mining - .4% (continued) Murray Energy, Term B-2 Loan 8.41 4/9/20 2,650,470 d 2,598,561 Technology - 1.2% Almonde, Term Loan 8.52 4/28/25 6,610,000 d 6,749,868 BMC Software Finance, Term Loan 5.30 9/10/22 2,556,022 d 2,564,981 Greeneden US Holdings II, Tranche B-1 Term Loan 5.16 12/1/23 2,135,994 d 2,146,140 RP Crown Parent, Initial Term Loan 4.80 9/22/23 2,800,925 d 2,823,192 Total Floating Rate Loan Interests (cost $34,772,773) Common Stocks - .8% Shares Value ($) Exchange-Traded Funds - .8% PowerShares Senior Loan Portfolio (cost $9,620,606) 411,700 Short-Term Investments - .0% Yield at Date of Purchase (%) Maturity Date Principal Amount ($) Value ($) U.S. Treasury Bills (cost $309,293) 0.92 9/28/17 310,000 Other Investment - 6.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $79,052,935) 79,052,935 e 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 8.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $109,779,841) 109,779,841 e Total Investments (cost $1,313,809,304) 109.6% Liabilities, Less Cash and Receivables (9.6%) Net Assets 100.0% ETF—Exchange-Traded Fund a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $649,174,886 or 52.64% of net assets. c Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $120,661,274 and the value of the collateral held by the fund was $125,720,014, consisting of cash collateral of $109,779,841 and U.S. Government & Agency securities valued at $15,940,173. d Variable rate security—rate shown is the interest rate in effect at period end. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 90.6 Short-Term/Money Market Investments 15.3 Bank Loans 2.9 Common Stocks .8 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2017 (Unaudited) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Proceeds ($) Value ($) Unrealized (Depreciation)($) Sales: Barclays Bank British Pound, Expiring 7/31/2017 5,700,000 7,228,700 7,431,949 (203,249) Euro, Expiring 7/31/2017 1,195,000 1,337,350 1,367,251 (29,901) Commonwealth Bank of Australia Euro, Expiring 7/31/2017 3,340,000 3,736,274 3,821,437 (85,163) Goldman Sachs International British Pound, Expiring 7/31/2017 5,025,000 6,371,906 6,551,850 (179,944) Euro, Expiring 7/31/2017 545,000 609,920 623,558 (13,638) Morgan Stanley Capital Services Euro, Expiring 7/31/2017 2,985,000 3,339,857 3,415,267 (75,410) Gross Unrealized Depreciation See notes to financial statements. 21 STATEMENT OF ASSETS AND LIABILITIES June 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $120,661,274)—Note 1(c): Unaffiliated issuers 1,124,976,528 1,162,342,664 Affiliated issuers 188,832,776 188,832,776 Cash denominated in foreign currency 1,062,359 1,079,291 Dividends, interest and securities lending income receivable 19,175,629 Receivable for shares of Beneficial Interest subscribed 459,575 Prepaid expenses and other assets 4,264 1,371,894,199 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 781,913 Cash overdraft due to Custodian 142,663 Liability for securities on loan—Note 1(c) 109,779,841 Payable for investment securities purchased 26,022,061 Payable for shares of Beneficial Interest redeemed 1,357,502 Unrealized depreciation on forward foreign currency exchange contracts—See Statement of Forward Foreign Currency Exchange Contracts—Note 4 587,305 Accrued expenses 19,559 138,690,844 Net Assets ($) 1,233,203,355 Composition of Net Assets ($): Paid-in capital 1,317,455,282 Accumulated undistributed investment income—net 205,122 Accumulated net realized gain (loss) on investments (121,275,343) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 36,818,294 Net Assets ($) 1,233,203,355 Net Asset Value Per Share Class A Class C Class I Net Assets ($) 149,407,360 44,111,652 1,039,684,343 Shares Outstanding 23,661,768 6,984,454 164,527,541 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended June 30, 2017 (Unaudited) Investment Income ($): Income: Interest 36,038,396 Dividends: Unaffiliated issuers 444,771 Affiliated issuers 195,790 Income from securities lending—Note 1(c) 383,606 Total Income 37,062,563 Expenses: Management fee—Note 3(a) 4,218,337 Distribution/Service Plan fees—Note 3(b) 465,605 Trustees’ fees—Note 3(a,c) 45,456 Loan commitment fees—Note 2 10,926 Total Expenses 4,740,324 Less—Trustees’ fees reimbursed by Dreyfus—Note 3(a) (45,456) Net Expenses 4,694,868 Investment Income—Net 32,367,695 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 9,698,078 Net realized gain (loss) on forward foreign currency exchange contracts (1,175,839) Net Realized Gain (Loss) 8,522,239 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 12,559,144 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (319,644) Net Unrealized Appreciation (Depreciation) 12,239,500 Net Realized and Unrealized Gain (Loss) on Investments 20,761,739 Net Increase in Net Assets Resulting from Operations 53,129,434 See notes to financial statements. 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2017 (Unaudited) Year Ended December 31, 2016 Operations ($): Investment income—net 32,367,695 61,001,258 Net realized gain (loss) on investments 8,522,239 (46,594,914) Net unrealized appreciation (depreciation) on investments 12,239,500 116,919,809 Net Increase (Decrease) in Net Assets Resulting from Operations 53,129,434 131,326,153 Distributions to Shareholders from ($): Investment income—net: Class A (4,233,104) (9,368,712) Class C (1,281,880) (3,048,393) Class I (28,441,326) (47,948,252) Total Distributions Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 14,720,431 64,103,190 Class C 1,048,589 3,326,280 Class I 270,944,621 323,801,055 Distributions reinvested: Class A 3,492,940 7,835,836 Class C 835,046 1,796,840 Class I 12,877,438 22,570,713 Cost of shares redeemed: Class A (51,658,673) (72,891,971) Class C (18,246,748) (18,068,936) Class I (183,276,688) (219,795,647) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 50,736,956 112,677,360 Total Increase (Decrease) in Net Assets 69,910,080 183,638,156 Net Assets ($): Beginning of Period 1,163,293,275 979,655,119 End of Period 1,233,203,355 1,163,293,275 Undistributed investment income—net 205,122 1,793,737 Capital Share Transactions (Shares): Class A Shares sold 2,329,906 10,609,903 Shares issued for distributions reinvested 554,035 1,306,860 Shares redeemed (8,236,630) (12,142,788) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 166,164 558,354 Shares issued for distributions reinvested 132,397 299,706 Shares redeemed (2,890,918) (3,021,759) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 43,055,666 54,171,643 Shares issued for distributions reinvested 2,040,642 3,752,408 Shares redeemed (29,133,912) (36,640,340) Net Increase (Decrease) in Shares Outstanding 15,962,396 21,283,711 See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2017 Year Ended December 31, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 6.21 5.82 6.45 6.74 6.67 6.21 Investment Operations: Investment income—net a .16 .33 .35 .36 .38 .41 Net realized and unrealized gain (loss) on investments .11 .39 (.60) (.25) .10 .48 Total from Investment Operations .27 .72 (.25) .11 .48 .89 Distributions: Dividends from investment income—net (.17) (.33) (.38) (.39) (.41) (.43) Dividends from net realized gain on investments – – – (.01) – – Total Distributions (.17) (.33) (.38) (.40) (.41) (.43) Net asset value, end of period 6.31 6.21 5.82 6.45 6.74 6.67 Total Return (%) b 4.39 c 12.71 (4.20) 1.55 7.49 14.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 d .96 .96 .96 .96 .96 Ratio of net expenses to average net assets .95 d .95 .95 .95 .95 .95 Ratio of net investment income to average net assets 5.20 d 5.53 5.53 5.35 5.79 6.35 Portfolio Turnover Rate 38.50 c 69.04 54.35 72.20 46.05 51.72 Net Assets, end of period ($ x 1,000) 149,407 180,228 170,139 212,967 319,981 360,128 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2017 Year Ended December 31, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 6.21 5.82 6.45 6.74 6.67 6.21 Investment Operations: Investment income—net a .14 .28 .30 .31 .34 .36 Net realized and unrealized gain (loss) on investments .12 .39 (.60) (.25) .09 .48 Total from Investment Operations .26 .67 (.30) .06 .43 .84 Distributions: Dividends from investment income—net (.15) (.28) (.33) (.34) (.36) (.38) Dividends from net realized gain on investments – – – (.01) – – Total Distributions (.15) (.28) (.33) (.35) (.36) (.38) Net asset value, end of period 6.32 6.21 5.82 6.45 6.74 6.67 Total Return (%) b 4.01 c 11.87 (4.91) .79 6.69 13.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 d 1.71 1.71 1.71 1.71 1.71 Ratio of net expenses to average net assets 1.70 d 1.70 1.70 1.70 1.70 1.70 Ratio of net investment income to average net assets 4.44 d 4.78 4.79 4.61 5.05 5.60 Portfolio Turnover Rate 38.50 c 69.04 54.35 72.20 46.05 51.72 Net Assets, end of period ($ x 1,000) 44,112 59,502 68,331 89,182 105,686 123,693 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 26 Six Months Ended June 30, 2017 Year Ended December 31, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 6.22 5.82 6.45 6.75 6.67 6.22 Investment Operations: Investment income—net a .17 .35 .37 .38 .40 .43 Net realized and unrealized gain (loss) on investments .11 .39 (.61) (.26) .11 .47 Total from Investment Operations .28 .74 (.24) .12 .51 .90 Distributions: Dividends from investment income—net (.18) (.34) (.39) (.41) (.43) (.45) Dividends from net realized gain on investments – – – (.01) – – Total Distributions (.18) (.34) (.39) (.42) (.43) (.45) Net asset value, end of period 6.32 6.22 5.82 6.45 6.75 6.67 Total Return (%) 4.52 b 13.17 (3.96) 1.64 7.92 14.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .71 .71 .71 .71 .71 Ratio of net expenses to average net assets .70 c .70 .70 .70 .70 .70 Ratio of net investment income to average net assets 5.45 c 5.79 5.78 5.59 6.03 6.57 Portfolio Turnover Rate 38.50 b 69.04 54.35 72.20 46.05 51.72 Net Assets, end of period ($ x 1,000) 1,039,684 923,563 741,184 884,742 1,150,345 907,236 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus High Yield Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and Class T. Class A, Class C and Class T shares are sold primarily to retail investors through financial intermediaries and bear Distribution fees and/or Service Plan fees. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Service Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 28 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in debt securities, floating rate loan interests and other securities, excluding short-term investments (other than U.S. Treasury Bills), and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for 30 example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Corporate Bonds † – 1,117,517,639 – Exchange-Traded Funds † 9,526,738 — – Floating Rate Loan Interests † – 34,989,040 – Registered Investment Companies 188,832,776 – – U.S. Treasury — 309,247 – Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (587,305) – † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2017, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended June 30, 2017, The Bank of 32 New York Mellon earned $83,891 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2017 were as follows: Affiliated Investment Company Value 12/31/2016 ($) Purchases ($) Sales ($) Value 6/30/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund 58,477,491 346,765,164 326,189,720 79,052,935 6.4 Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares 56,615,775 275,562,867 222,398,801 109,779,841 8.9 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. High Yield (“junk”) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. The fund invests in floating rate loan interests. The floating rate loans in which the fund invests typically are below investment grade securities, and inherently speculative. In the event of the bankruptcy of a borrower, the fund could experience delays or limitations imposed by insolvency laws with respect to its ability to realize the benefits of any collateral securing the borrower’s loan. (f) Dividends and distributions to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $123,857,019 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2016. If not applied, $23,792,999 of the carryover expires in fiscal year 2017. The fund has $22,257,656 of post-enactment short-term capital losses and $77,806,364 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2016 was as follows: ordinary income 34 $60,365,357. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2017, the fund did not borrow under the Facilities. NOTE 3—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, Dreyfus provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund. Dreyfus also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay Dreyfus a fee, calculated daily and paid monthly, at an annual rate of .70% of the value of the fund’s average daily net assets. Out of its fee, Dreyfus pays all of the expenses of the fund (excluding Rule 12b-1 Distribution Plan fees, Service Plan fees, brokerage commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Trustees (including counsel fees) and extraordinary expenses). In addition, Dreyfus is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Trustees (including counsel fees). During the period ended June 30, 2017, Trustees’ fees reimbursed by Dreyfus amounted to $45,456. During the period ended June 30, 2017, the Distributor retained $1,641 from commissions earned on sales of the fund’s Class A shares and $1,444 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plans”) under the Act, Class A shares pay annually up to .25% of the value of its average daily net assets to compensate the Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class C shares pay the Distributor for distributing its shares at an aggregate annual rate of .75% of 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the value of the average daily net assets of Class C shares. Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the “Service Plan”), under which Class C shares pay the Distributor for providing certain services to the holders of their shares, a fee at an annual rate of .25% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2017 , Class A and Class C shares were charged $193,461 and $204,108, respectively, pursuant to their Distribution Plans. During the period ended June 30, 2017, Class C shares were charged $68,036 pursuant to the Service Plan. Under its terms, the Distribution Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plans or Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $721,751, Distribution Plans fees $58,592 and Service Plan fees $9,224, which are offset against an expense reimbursement currently in effect in the amount of $7,654. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2017, amounted to $491,555,698 and $442,832,204, respectively. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. 36 Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended June 30, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward contracts open at June 30, 2017 are set forth in the Statement of Forward Foreign Currency Exchange Contracts. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At June 30, 2017, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts - (587,305) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities - (587,305) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements - (587,305) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of June 30, 2017: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Barclays Bank (233,150) - - (233,150) Commonwealth Bank of Australia (85,163) - - (85,163) Goldman Sachs International (193,582) - - (193,582) Morgan Stanley Capital Services (75,410) - - (75,410) Total - - 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2017 : Average Market Value ($) Forward contracts 25,008,144 38 At June 30, 2017, accumulated net unrealized appreciation on investments was $37,366,136, consisting of $45,005,296 gross unrealized appreciation and $7,639,160 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 22-23, 2017, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund . The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio . The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2016, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be 40 applicable to the fund and comparison funds. The Board discussed with representatives of Dreyfus and/or its affiliates the results of the comparisons and considered that the fund’s total return performance was at or below the Performance Group and Performance Universe medians for the various periods (although in the third quartile for most of the periods). The Board noted the proximity of the fund’s performance to the performance of the Performance Group and Performance Universe medians during the periods when the fund’s performance was below median. The Board also considered that the fund’s yield performance was above the Performance Group and Performance Universe medians for nine of the ten one-year periods ended December 31st. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board considered that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expense ratio was below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness of the fund’s management fee. Analysis of Profitability and Economies of Scale . Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement, considered in relation to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, supported the renewal of the Agreement and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also stated that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and took into consideration that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board generally was satisfied with the fund’s overall performance. · The Board concluded that the fee paid to Dreyfus supported the renewal of the Agreement in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of Dreyfus and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of the Agreement for the fund, or substantially similar agreements for other Dreyfus funds that the Board oversees, during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the fund’s arrangements, or similar arrangements for other Dreyfus funds that the Board oversees, in prior years. The Board determined to renew the Agreement. 42 NOTES 43 NOTES 44 NOTES 45 For More Information Dreyfus High Yield Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DPLTX Class C: PTHIX Class I: DLHRX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0029SA0617 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J.
